DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “obtaining instrumentation data associated with one or more work units of the processing core, wherein the instrumentation data is stored in a plurality of hardware registers, wherein each hardware register in the plurality of hardware registers is associated with a work unit of the one or more work units, wherein the one or more work units comprise an instruction set unit,  wherein the hardware register is latched with a hardware sample pulse for each work unit in the one or more work units, wherein the plurality of hardware registers comprises a first register and a second register, wherein the first register comprises a first size and the second register comprises a second size, wherein the first size is larger than the second size, and wherein the first size is based on a function of a first work unit associated with the first register; writing, using an intermediate write pointer, the instrumentation data in the intermediate region of the memory; compressing the instrumentation data in the intermediate region of memory; and storing the compressed instrumentation data in a sample region of memory, wherein the sample region of memory comprises a region in a hard disk memory for the processing core” as recited in independent claims 1, 11, and 16.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 11 and 16 are allowed. 
Dependent claims 2-10, 12-15, 17-20 are allowed at least by virtue of their dependency from claims 1, 11 and 16, respectively.


	
Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 2, 2022